DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 7/13/20 and 8/11/20 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 6/11/20 are accepted.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant uses the abstract of WO 2019/115694 for the U.S application; however, the abstract does not recite a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 9-12 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petzold et al (US 7,038,765) (of record) (hereinafter: “Petzold”).
Regarding claims 1 and 12; figure 1 of Petzold below discloses a particulate matter sensor (i.e., measuring head 1) comprising: a housing (10, 11); a photodetector (4, 5) in the housing (10, 11); a particle filter (i.e., filter tape 6) held in the housing (10, 11) in a fixed position with reference to the photodetector (4, 5) and disposed in a plane transverse to the first direction, the particle filter (6) being arranged for a particle-

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


Regarding claim 6, Petzold teaches the use of a filter assembly in the housing (10, 11), the filter assembly including a filter housing (11) that holds the particle filter (6) in place over the photodetector (4, 5, 9), wherein the particle filter is a hydrophobic fiber filter (i.e., a quartz fibre filter) (column 1, lines 51-58). 
Regarding claim 9, Petzold teaches a second photodetector (5) on a wall of the housing (10) and disposed to detect light scattered by particles in or on the particle filter (column 3, lines 58-65). 
Regarding claim 10, Petzold teaches that a plurality of photodetectors (4, 5) positioned, respectively, at different angles (figure 2) with respect to light incident on and/or scattered by the particle filter (6) (column 4, lines 1-22).
Regarding claim 11, Petzold teaches the optical characteristic is optical transmission, optical absorption or optical scattering, or a rate of change of optical transmission, optical absorption or optical scattering (column 5, lines 9-57).
Regarding claims 21-22, Petzold teaches a host device comprising: a particulate matter sensor (1), an application executable on the host device and operable to conduct air quality testing based on signals from the particulate matter sensor (1) (i.e., measuring black carbon emission in combustion processes, workplace monitoring, factory building, ventilation monitoring (column 6, lines 21-31); and a display screen operable to display a test result of the application (i.e., the display is inherent in the known aethalometer) (column 2, lines 66-67) .
Claim(s) 1-2, 6, 8-12, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caubel et al (US 10,495,573) (it is noted that Caubel et al has the priority date back to 6/28/2017-see column 1, lines 15-18).
Regarding claim 1 and 12; Caubel et al discloses a particulate matter sensor comprising: a housing (; a photodetector in the housing (86); a particle filter (94) held in the housing  (86) in a fixed position with reference to the photodetector (92) and arranged for a particle fluid (102) pass through the particle filter (94) in a first direction and the particle filter (94) disposed in a plane transverse to the first direction (figure 3), a light source (90) in the housing (86), the light source (90) operable to produce light (108) at least some of which is incident on the particle filter (94); wherein the photodetector (92) arranged in the same plane as the particle filter (94) and is operable to measure an optical characteristic of the particle filter (94) based on light interacting with the particle filter (94) (see figures 3-4 below and column 6, lines 45-67).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


Regarding claim 6, Caubel et al teaches a filter assembly in the housing, the filter assembly including a filter housing (not labeled) that holds the particle filter in place over the photodetector (92), wherein the particle filter is a hydrophobic fiber filter or a membrane filter (i.e., Teflon coated glass fiber, Pallflex Emfab, quartz fiber, black carbon, etc…) (column 5, line 58 through column 6, line 4).
Regarding claim 8, Caubel et al teaches a reflective surface (100) in the housing, wherein the reflective surface (100) is disposed so as to reflect light emitted by the light source (90) toward the particle filter (94) (column 6, lines 45-65).
Regarding claim 9, Caubel et al teaches a second photodetector (112) on a wall of the housing (86) and disposed to detect light scattered by particles in or on the particle filter (94) (figure 4).
Regarding claim 10, Caubel et al teaches a plurality of photodetectors (94, 112) positioned, respectively, at different angles (figure 4) with respect to light incident (108, 110) on and/or scattered by the particle filter (94).
Regarding claim 11, Caubel et al teaches the optical characteristic such as optical absorption is measured (column 2, lines 31-35).
Regarding claim 15, Caubel et al teaches a plurality of photodetectors (72, 74), each of which is arranged in the same plane as the particle filter (58, 56) and is operable to sense light of a different respective wavelength produced by the light source after the light passes through the particle filter (56, 58) (column 6, lines 11-31).

Regarding claim 17, figure 2 of Caubel et al teaches a plurality of light source - photodetector combinations (64, 66, 72, 74), wherein a distance between a particular one of the light sources (64, 66) and a corresponding one of the photodetectors (72, 74) differs for different ones of the light source - photodetector combinations (64, 66, 72, 74).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzold.
Regarding claims 13-14, Petzold teaches the use of a light source of one or more wavelengths (see abstract) and does not teach a plurality of light sources which 
Regarding claim 17, Petzold does not teach that a plurality of light source - photodetector combinations, wherein a distance between a particular one of the light sources and a corresponding one of the photodetectors differs for different ones of the light source - photodetector combinations. However, it would have been obvious to one having ordinary skill in the art to rearrange the light sources and photodetectors so that a distance between a particular one of the light sources and a corresponding one of the photodetectors differs for different ones of the light source - photodetector combinations, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 18, Petzold does not the light source is located in contact with the side edge of the filter such that light produced by the light source is emitted directly into the filter without traveling through free space. However, it would have been obvious to one having ordinary skill in the art to rearrange the light source so that it is in contact with the side edge of the filter such that light produced by the light source is .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzold in view of Gunasekaran et al (2010/0108890).
Regarding claims 3-4, Petzold does not teach that the particle filter (6) is composed of a material that is CMOS-compatible material or composed of micro-porous silicon dioxide or porous silicon nitride.
Gunasekaran et al teaches that the particle filter (DPF) can be composed of material that is CMOS-compatible material such as silicon carbide (par. [0028]) and wherein the particle filter is composed of micro-porous silicon dioxide or micro-porous silicon nitride (see figures 1-2 below and par. [0026]).

    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale

.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzold in view of Kim et al (2016/0025628) (of record).
Petzold does not teach that the device including a reflective surface in the housing, wherein the reflective surface is disposed so as to reflect light emitted by the light source toward the particle filter. However, such the feature is known in the art as taught by Kim et al.
Kim et al, from the same field of endeavor, discloses a device for measuring particulate matter in which the housing and the optical elements are arranged such that a reflective surface (181, 183, 184) in the housing, wherein the reflective surface (181, 183, 184) is disposed so as to reflect light emitted by the light source (111) toward the receiver (112) (see figure 10 below and par. [0071]).

    PNG
    media_image4.png
    3300
    2560
    media_image4.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Petzold one or more reflecting mirror or surface for guiding light through the particle filter and onto the detector as .

Claims 15-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petzold in view of Hansen (2010/0027013).
Regarding claims 15-16, Petzold teaches the use of one transmission detector (9) and does not teach a plurality of photodetectors, each of which is arranged in the same plane as the particle filter and is operable to sense light of a different respective wavelength produced by the light source after the light passes through the particle filter.
Hansen, from the same field of endeavor, discloses method for the analysis of materials which comprises a broadband light source (330) for passing light through the particle filters (321, 323) onto the detectors (331, 333), each detector detected light transmission at different wavelength (par. [0041] and see figures 3-4 below).

    PNG
    media_image5.png
    3300
    2560
    media_image5.png
    Greyscale


Regarding claims 19-20, Petzold does not teach a first silicon substrate having a through-hole in which the particle filter is disposed, the first silicon substrate containing the light source and the photodetector; a second silicon substrate having a through-hole for the particle-containing fluid to pass in the first direction through the particle filter, the second silicon substrate containing electronics operable to control the light source and/or to acquire and process output signals from the photodetector.
	Figures 1-2 of Hansen below teaches the use of a first substrate teach a first silicon substrate (upper portion 101) having a through-hole in which the particle filter (121, 123) is disposed, a second substrate (lower portion 101) having a through-hole for the particle-containing fluid (113, 115) to pass in the first direction through the particle filter (121, 123), the second silicon substrate containing electronics (131, 133, 200) operable to control the light source  (i.e., turn ON/OFF light source) (par. [0042]) and/or to acquire and process output signals (S1, S2) from the photodetector (131, 133).

    PNG
    media_image6.png
    3300
    2560
    media_image6.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the housing and the optical elements of Petzold as taught by Hansen because this is a known arrangement which is known to serve for the purpose of Petzold of measuring the optical characteristic of the particle filter based on the light interacting with the particle filter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            May 8, 2021